Citation Nr: 0939919	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-04 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for senile cataracts.

2.  Entitlement to service connection for refractive error 
and blepharitis.

3.  Entitlement to service connection for erectile 
dysfunction.

4.  Entitlement to service connection for diabetic 
retinopathy.

5.  Entitlement to an initial disability rating higher than 
20 percent for Type II diabetes mellitus.

6.  Entitlement to an initial disability rating higher than 
10 percent for associated peripheral neuropathy of the right 
upper extremity from March 10, 2006 to October 2, 2008.

7.  Entitlement to a disability rating higher than 30 percent 
for the associated peripheral neuropathy of the right upper 
extremity since October 3, 2008.

8.  Entitlement to an initial disability rating higher than 
10 percent for associated peripheral neuropathy of the left 
upper extremity from June 21, 2007 to October 2, 2008.

9.  Entitlement to a disability rating higher than 20 percent 
for the associated peripheral neuropathy of the left upper 
extremity since October 3, 2008.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk


INTRODUCTION

The Veteran had active military service from January 1970 to 
September 1971, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) 
originated from an August 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted service connection for Type II 
diabetes mellitus and assigned an initial 20 percent for the 
condition retroactively effective from March 10, 2006, the 
date of receipt of the Veteran's claim.  The RO also granted 
service connection for associated peripheral neuropathy of 
the upper right extremity and assigned an initial 10 percent 
rating also retroactively effective from March 10, 2006.  
However, the RO denied service connection for erectile 
dysfunction, refractive error and blepharitis, 
incipient senile cataracts, diabetic retinopathy, and 
peripheral neuropathy of the upper left extremity and both 
lower extremities.  The Veteran appealed the denial of those 
claims for service connection and for higher initial ratings 
for the conditions that were service connected.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(indicating when this occurs VA adjudicators must consider 
whether the Veteran's rating should be "staged" to compensate 
him for times since the effective date of his award when his 
disability may have been more severe than at others).

The RO has since considered additional evidence during the 
pendency of this appeal and issued another decision in the 
November 2008 increasing the rating for the peripheral 
neuropathy of the upper right extremity from 10 to 30 
percent, but only retroactively effective as of October 3, 
2008, the date of a VA examination.  The Veteran has 
continued to appeal, requesting an even higher rating.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating the 
Veteran is presumed to be seeking the highest possible rating 
unless he expressly indicates otherwise).  That November 2008 
RO decision during the pendency of this appeal also granted 
service connection for peripheral neuropathy of the upper 
left extremity and assigned an initial 10 percent for this 
additional disability retroactively effective from June 21, 
2007 to October 2, 2008, and a higher 20 percent rating as of 
October 3, 2008.  As well, the RO granted service connection 
for peripheral neuropathy of both lower extremities and 
assigned a separate 40 percent rating for each lower 
extremity, also retroactively effective from October 3, 2008.  
And as will be explained, the Veteran has initiated an appeal 
for higher initial ratings for the peripheral neuropathy 
affecting his left upper extremity.  See again Fenderson, 12 
Vet. App. 125-26.

He has not, however, also separately appealed either the 
initial 40 percent ratings or effective date assigned for the 
diabetic peripheral neuropathy affecting his 
lower extremities.  So those claims are no longer at issue.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second notice of disagreement 
(NOD) thereafter must be timely filed to initiate appellate 
review of the claim concerning "downstream" issues such as 
the compensation level assigned for the disability and the 
effective date).

And of the claims that remain on appeal, the Board is 
remanding them to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from remanding the claims, it is necessary 
to ensure there is a complete record upon which to decide 
these claims so the Veteran is afforded every possible 
consideration.

As already alluded to, the November 2008 decision during the 
pendency of this appeal granted service connection for 
peripheral neuropathy of the upper left extremity and 
assigned an initial 10 percent rating retroactively effective 
from June 21, 2007 to October 2, 2008.  This initial rating 
was based on contemporaneous private medical records.  The RO 
also assigned a higher 20 percent rating as of October 3, 
2008, the date of the VA examination.  The Veteran's April 
2009 statement, in response, indicated he wanted to appeal 
the initial ratings assigned for the peripheral neuropathy in 
his upper left extremity.  His April 2009 statement is 
tantamount to a timely NOD with the initial ratings assigned 
for the peripheral neuropathy in his upper left extremity.  
38 C.F.R. § 20.201; Gallegos v. Principi, 283 F.3d 1309 (Fed. 
Cir. 2002).  The RO has not, however, provided him a 
statement of the case (SOC) concerning these initial ratings 
assigned for the peripheral neuropathy in his upper left 
extremity.  And in Manlincon v. West, 12 Vet. App. 238 
(1999), the Court indicated the appropriate disposition in 
this circumstance is to remand, rather than merely refer, 
this claim to the RO.  After receiving a SOC concerning this 
claim, the Veteran also must be given an opportunity to 
perfect an appeal to the Board concerning this additional 
claim by submitting a timely substantive appeal (e.g., VA 
Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 
20.302, etc.



Furthermore, upon filing his claims in March 2006 for service 
connection for senile cataracts and refractive error and 
blepharitis, the Veteran did not receive proper notice to 
satisfy the VA duties prescribed in the Veterans Claims 
Assistance Act (VCAA) and a precedent Court decision, Dingess 
v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), requiring 
that VA also advise him of the downstream disability rating 
and effective date elements of these claims.  The record also 
does not include any correspondence from VA notifying him of 
the VCAA's notice-and-duty-to-assist provisions regarding his 
senile cataracts and refractive error and blepharitis claims, 
to include the duty imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) requiring VA to explain what evidence 
will be obtained by whom - him or VA.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The RO did send him a VCAA letter 
in March 2006, but it did not refer to his claims for service 
connection for senile cataracts and refractive error and 
blepharitis.  

The Court routinely vacates Board decisions because of 
inadequate VCAA notice.  See Dingess, 19 Vet. App. at 473.  
And while the Veteran and his representative have not 
specifically indicated that any additional relevant evidence 
is available, the Court has made clear that this fact, alone, 
does not discharge VA's duties under the VCAA.  Moreover, 
because the claims file reflects no specific waiver of the 
VCAA notice rights, and in light of the recent decisions of 
the Court, the Board finds that, regrettably, further action 
is needed to ensure compliance with the VCAA's due process 
requirements.  The Veteran must be provided these required 
notices before his claims for service connection for senile 
cataracts and refractive error and blepharitis may be 
decided.

Additionally, in support of his claims, the Veteran submitted 
two statements from Dr. M.A., a private physician, dated in 
February 2006 and February 2008.  These statements indicate 
the Veteran has been receiving treatment from Dr. M.A. since 
2003 for Type II diabetes mellitus, peripheral neuropathy, 
and erectile dysfunction.  The statements also indicate the 
Veteran was diagnosed with Type II diabetes mellitus in 1998.  
The Board sees that no attempt has been made to obtain these 
private medical records.  These records are not currently in 
the file and, thus, should be obtained before deciding his 
appeal.  38 C.F.R.§ 3.159(c)(1).

Lastly, in regards to the Veteran's claim for service 
connection for erectile dysfunction, another medical opinion 
is needed regarding the etiology of this condition.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting 
during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

Here, the Veteran has the required diagnosis of erectile 
dysfunction.  He was provided VA examinations in May 2006 and 
September 2008.  The May 2006 examination determined he did 
not have erectile dysfunction, but the more recent September 
2008 examination concluded he does, but that it was not 
caused by or a result of his service-connected Type II 
diabetes mellitus so as to warrant service connection on this 
secondary basis.  38 C.F.R. § 3.310(a) and (b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The VA examiner, 
however, based this opinion solely on the premise that the 
Veteran's erectile dysfunction was diagnosed in 2005 and his 
Type II diabetes mellitus was diagnosed in May 2006.  
Therefore, concluded this VA examiner, since the diagnosis of 
erectile dysfunction preceded the diagnosis of diabetes, the 
erectile dysfunction cannot logically be the result of 
or associated with the diabetes.  But statements from private 
physicians, including especially Dr. M.A., indicate the 
Veteran initially received a diagnosis of Type II diabetes 
mellitus much earlier - perhaps as far back as 1998.



Since there is conflicting medical evidence concerning when 
the Veteran initially received the diagnosis of Type II 
Diabetes Mellitus, before versus after receiving the 
diagnosis of erectile dysfunction, further medical comment is 
needed to fairly decide this claim for erectile dysfunction 
as secondary to the diabetes.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a VCAA notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that is specific to his claims 
for service connection for 
senile cataracts and refractive error and 
blepharitis.  This includes notifying him 
of the type of information and evidence 
needed to substantiate these claims, 
explaining also whose specific 
responsibility - his or VA's, it is for 
obtaining this supporting evidence, 
and apprising him of the downstream 
disability rating and effective date 
elements of these claims.

2.  Also ask the Veteran to provide the 
names and addresses of all VA and non-VA 
medical care providers who have treated 
him for his erectile dysfunction, Type II 
diabetes mellitus, diabetic retinopathy, 
and peripheral neuropathy since 1998.  
With his authorization, obtain these and 
any other records he indicates are 
relevant to his claims.



3.  As well, to comply with Manlincon, 
send the Veteran a SOC concerning his 
claim for higher initial ratings for the 
diabetic peripheral neuropathy affecting 
his upper left extremity, including 
citations to all relevant laws and 
regulations pertinent to this claim.  
Also advise him and his representative of 
the time limit in which they may file a 
substantive appeal (VA Form 9 or 
equivalent statement) to "perfect" an 
appeal to the Board concerning this 
additional claim.  38 C.F.R. § 20.302(b).  
If, and only if, they perfect a timely 
appeal of this additional claim should 
the RO/AMC return this claim to the Board 
for further appellate consideration.

4.  Schedule the Veteran for another VA 
examination to obtain additional medical 
comment concerning whether it is at least 
as likely as not (i.e., 50 percent or 
more probable) that his erectile 
dysfunction is attributable to his 
military service, and in particular 
whether it is at least as likely as not 
the erectile dysfunction is proximately 
due to, the result of, or chronically 
aggravated by his already service-
connected Type II diabetes mellitus.  
[Note:  The prior VA examiner's opinion 
was predicated on the notion that the 
Veteran's erectile dysfunction was 
initially diagnosed in 2005, whereas his 
diabetes was not initially diagnosed 
until 2006, so the erectile dysfunction 
could not logically be the result of or 
associated with the diabetes.  But other 
evidence in the claims file, 
including from Dr. M.A., suggest the 
diabetes may have been diagnosed much 
earlier, indeed, as far back as 1998.  
So, if true, this would mean the 
diagnosis of diabetes preceded the 
diagnosis of erectile dysfunction, not 
came after it.]

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand and the recently 
obtained private medical records, must 
be made available to the examiner for 
review of the pertinent medical and 
other history.

Advise the Veteran that failure to 
report for the scheduled VA 
examination, without good cause, 
may have adverse consequences on this 
claim.

5.  Then readjudicate the Veteran's 
claims for service connection for senile 
cataracts, refractive error and 
blepharitis, diabetic retinopathy, 
and erectile dysfunction, and for higher 
initial ratings for his Type II diabetes 
mellitus and associated peripheral 
neuropathy of the upper right extremity 
in light of the additional evidence.  If 
these claims are not granted to his 
satisfaction, send him a Supplemental 
Statement of the Case and give him time 
to submit additional evidence and/or 
argument in response before returning 
these claims to the Board for further 
appellate review.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

